Matter of Scher (2014 NY Slip Op 05193)
Matter of Scher
2014 NY Slip Op 05193
Decided on July 9, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 9, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
CHERYL E. CHAMBERS, JJ.


2002-02557 	ON

[*1]In the Matter of Jamie K. Cohen Scher, admitted as Jamie Kara Cohen, a disbarred attorney. (Attorney Registration No. 2488435)

DECISION & ORDERMotion by Jamie K. Cohen Scher for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Scher was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 15, 1992, under the name Jamie Kara Cohen. By opinion and order of this Court dated October 21, 2002, Ms. Scher was disbarred upon her conviction of a felony, and her name was stricken from the roll of attorneys and counselors-at-law (see Matter of Scher,  299 AD2d 56). By decision and order on motion of this Court dated December 27, 2012, Ms. Scher's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Ms. Scher's fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Jamie K. Cohen Scher, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Jamie K. Cohen Scher to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and CHAMBERS, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court